 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ORVILLE M. MORRIS,                                  No. 2:17-cv-2286 AC P
12                        Plaintiff,
13            v.                                          ORDER
14    CSP-SACRAMENTO, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. ECF Nos. 1,

19   9. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

20   636(b)(1).

21          For the reasons stated herein, plaintiff’s motion to proceed in forma pauperis will be

22   granted. Plaintiff will also be given the opportunity to amend the complaint.

23   I.     IN FORMA PAUPERIS APPLICATION

24          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

25   1915(a). See ECF No. 9. Accordingly, the request to proceed in forma pauperis will be granted.

26          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

27   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

28   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
                                                         1
 1   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
 2   forward it to the Clerk of Court. Thereafter, plaintiff will be obligated for monthly payments of
 3   twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.
 4   These payments will be forwarded by the appropriate agency to the Clerk of Court each time the
 5   amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §
 6   1915(b)(2).
 7   II.    SCREENING REQUIREMENT
 8          The court is required to screen complaints brought by prisoners seeking relief against a
 9   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
10   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
11   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
12   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)-(2).
13          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
14   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
15   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
16   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
17   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
18   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th
19   Cir. 1989); Franklin, 745 F.2d at 1227.
20          A complaint, or portion thereof, should only be dismissed for failure to state a claim upon
21   which relief may be granted if it appears beyond doubt that plaintiff can prove no set of facts in
22   support of the claim or claims that would entitle him to relief. Hishon v. King & Spalding, 467
23   U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)); Palmer v. Roosevelt
24   Lake Log Owners Ass’n, 651 F.2d 1289, 1294 (9th Cir. 1981). In reviewing a complaint under
25   this standard, the court must accept as true the allegations of the complaint in question, Hosp.
26   Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the pleading in the light
27   most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor. Jenkins v.
28   McKeithen, 395 U.S. 411, 421 (1969).
                                                         2
 1   III.    PLEADING STANDARD
 2           A.    Generally
 3           Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or
 4   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.
 5   Ass’n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). Section 1983 is not itself a source
 6   of substantive rights, but merely provides a method for vindicating federal rights conferred
 7   elsewhere. Graham v. Connor, 490 U.S. 386, 393-94 (1989).
 8           To state a claim under Section 1983, a plaintiff must allege two essential elements: (1)
 9   that a right secured by the Constitution or laws of the United States was violated and (2) that the
10   alleged violation was committed by a person acting under the color of state law. See West v.
11   Atkins, 487 U.S. 42, 48 (1988); Ketchum v. Alameda Cty., 811 F.2d 1243, 1245 (9th Cir. 1987).
12           A complaint must contain “a short and plain statement of the claim showing that the
13   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
14   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
15   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
16   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual
17   matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. Facial
18   plausibility demands more than the mere possibility that a defendant committed misconduct and,
19   while factual allegations are accepted as true, legal conclusions are not. Id. at 677-78.
20           B.    Linkage Requirement
21           Under Section 1983, a plaintiff bringing an individual capacity claim must demonstrate
22   that each defendant personally participated in the deprivation of his rights. See Jones v.
23   Williams, 297 F.3d 930, 934 (9th Cir. 2002). There must be an actual connection or link between
24   the actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See
25   Ortez v. Washington County, State of Oregon, 88 F.3d 804, 809 (9th Cir. 1996); see also Taylor
26   v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
27   ////
28   ////
                                                          3
 1   IV.     PLAINTIFF’S COMPLAINT
 2           Plaintiff’s complaint names California State Prison–Sacramento, New Folsom State
 3   Prison, Pelican Bay State Prison, the California Department of Corrections and Rehabilitation
 4   (“CDCR”), B. McCulloch (B-Yard CCI counselor), and D. Roth (B-Yard captain) as defendants.
 5   See ECF No. 1 at 1. The complaint appears to attempt to allege claims of violations of right
 6   under the Eighth Amendment based upon the denial of the right to personal security and the
 7   denial of adequate medical care. See generally ECF No. 1 at 3. Plaintiff’s statement of the claim
 8   reads in its entirety as follows:
 9                   Through a series of constant campaignes, harassment tactics, McCarthyism,
10           and subversion, I’ve been, and still is being systematically bullied, battered,
             assaulted, attempted to be murdered, slandered, false documents placed on me, and
11           in my files to have more harm inflicted on me. I am also a target by the gay
             community within the CDCR system, and their supporters. I have also been racially
12           profiled as well.
                     Also because of all the above, I am also being denied adequate medical
13
             treatment and access to my medical records / documents.
14

15   ECF No. 1 at 3.

16           The relief plaintiff seeks is a court investigation of the “McCarthyism, subversion and . . .

17   systematic [bullying]” within the CDCR. He also seeks “justice and protection against the gay

18   community and their supporters within CDCR” until he is released from prison, as well as the

19   imposition of an “indefinite restraining order” against the named defendants. ECF No. 1 at 3-4

20   (brackets added). Finally, plaintiff seeks financial compensation due to the physical and mental

21   harm he has experienced. See ECF No. 1 at 4.

22   V.      DISCUSSION

23           This court is obligated to liberally construe the pleadings of pro se litigants. See Estelle v.

24   Gamble, 429 U.S. 97, 106 (1976) (stating pro se documents are to be liberally construed); see also

25   Haines v. Kerner, 404 U.S. 519, 520 (1972) (stating pro se pleadings are held to less stringent

26   standard than those drafted by lawyers). However, vague and conclusory allegations concerning

27   the involvement of official personnel in civil rights violations are not sufficient. See Ivey v.

28   Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
                                                         4
 1          This complaint fails to present viable claims of relief. It has the following deficiencies:
 2          A.     Naming Prisons as Defendants
 3          At the outset, plaintiff has named several prisons as defendants in this action. See ECF
 4   No. 1 at 1-4. They are not proper defendants in a Section 1983 case.
 5          A state’s department of corrections is an arm of the state, and thus, not a “person” within
 6   the meaning of Section 1983. See Hale v. State of Arizona, 993 F.2d 1387, 1398-99 (9th Cir.
 7   1993). As such, it may not be sued under Section 1983. See Groten v. California, 251 F.3d 844,
 8   851 (9th Cir. 2001). Consequently, with respect to naming the three prisons and the CDCR as
 9   defendants, plaintiff has failed to state a claim upon which relief may be granted. See 28 U.S.C. §
10   1915(e)(2)(B)(ii); 28 U.S.C. § 1915A(b)(1). These entities will have to be dismissed as
11   defendants.
12          B.     Failing to Establish Personal Participation
13          Plaintiff’s simple identification of prison employees McCulloch and Roth as defendants,
14   without specific details about their actions, also fails to state any sort of claims upon which relief
15   may be granted. Construed very broadly, plaintiff’s complaint makes general assertions under
16   Section 1983 that his constitutional rights were violated by defendants who are state actors and
17   who were, presumably, acting under color of law. However, the complaint fails to state how each
18   defendant personally participated in depriving plaintiff of his right to personal safety or in what
19   way each of them demonstrated deliberate indifference to plaintiff’s serious medical needs. This
20   is problematic because personal participation is essential to making a threshold showing in each
21   of these Section 1983 claims. See Jones, 297 F.3d at 934; Ortez, 88 F.3d at 809.
22          With respect to any personal security claim plaintiff wishes to raise against defendants
23   McCulloch, Roth and/or others, plaintiff must identify the specific situations where his personal
24   security was at risk. Then, he will need to show that: (1) there was an “excessive” and
25   “substantial risk of serious harm” in those situations, and (2) any named defendants were
26   subjectively aware of the risk but deliberately ignored it. Farmer v. Brennan, 511 U.S. 825, 828-
27   29 (1994).
28   ////
                                                         5
 1          As for plaintiff’s claim alleging deliberate indifference to his serious medical needs,
 2   plaintiff must identify specific times when defendants McCulloch, Roth and/or others were
 3   deliberately indifferent to his serious medical needs. Plaintiff must then establish that the named
 4   defendants were aware of facts that could have permitted them to determine that a substantial risk
 5   of harm existed by not providing him with appropriate medical care, and that the defendants then
 6   drew the inference. See Labatad v. Corrections Corp. of America, 714 F.3d 1155, 1160 (9th Cir.
 7   2013) (citing to Farmer, 511 U.S. at 837 (internal quotations omitted)).
 8          In sum, with respect to both the personal security and deliberate indifference claims,
 9   plaintiff needs to provide specific examples. Then, plaintiff needs to indicate how each of the
10   named defendants personally participated either in depriving him of his right to personal security
11   or in demonstrating deliberate indifference to his serious medical needs. Providing this
12   information in an amended complaint will make plaintiff’s claims cognizable.
13   VI.    OPTIONAL LEAVE TO AMEND
14          Plaintiff will be given the opportunity to amend the complaint. If plaintiff chooses to file
15   an amended complaint, it will take the place of the original complaint. See Lacey v. Maricopa
16   Cty., 693 F.3d 896, 925 (9th Cir. 2012) (stating amended complaint supersedes original
17   complaint). Any amended complaint filed should observe the following:
18          An amended complaint must identify as a defendant only persons who personally
19   participated in a substantial way in depriving plaintiff of a federal constitutional right. Johnson v.
20   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
21   constitutional right if he does an act, participates in another's act or omits to perform an act he is
22   legally required to do that causes the alleged deprivation).
23          An amended complaint must also contain a caption including the names of all defendants.
24   Fed. R. Civ. P. 10(a). Plaintiff may not change the nature of this suit by alleging new, unrelated
25   claims. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
26          Any amended complaint must be written or typed so that it is complete in itself without
27   reference to any earlier filed complaint. See L.R. 220 (E.D. Cal. 2009). This is because an
28   amended complaint supersedes any earlier filed complaint, and once an amended complaint is
                                                         6
 1   filed, the earlier filed complaint no longer serves any function in the case. See Loux v. Rhay, 375
 2   F.2d 55, 57 (9th Cir. 1967) (“The amended complaint supersedes the original, the latter being
 3   treated thereafter as non-existent.”), overruled on other grounds by Lacey v. Maricopa Cty., 693
 4   F.3d 896 (2012).
 5   VII.    PLAIN LANGUAGE SUMMARY OF THIS ORDER FOR A PRO SE LITIGANT
 6           Your complaint cannot proceed in its present form, because it does not present claims that
 7   could entitle you to relief.
 8           You cannot name prisons as defendants in Section 1983 actions. The prisons must be
 9   dismissed.
10           In order to sue the individual defendants, you need to provide details about specific times
11   that those individuals violated your right to personal security and/or demonstrated deliberate
12   indifference to your serious medical needs. You also need to state how each named defendant
13   personally participated in violating your rights.
14           You may file an amended complaint that makes these changes. If you do not file an
15   amended complaint to fix these problems, it will be recommended that this case be dismissed.
16           Accordingly, IT IS HEREBY ORDERED that:
17           1. Plaintiff’s motion to proceed in forma pauperis filed October 16, 2017 (ECF No. 9) is
18   GRANTED;
19           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
20   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §
21   1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
22   appropriate agency filed concurrently herewith;
23           3. Plaintiff’s complaint filed September 26, 2017 (ECF No. 1) is DISMISSED with leave
24   to amend;
25           4. Within thirty days of the date of this order, plaintiff shall file a first amended
26   complaint. Failure to file an amended complaint within the time allotted may result in the
27   dismissal of this action for failure to prosecute, and
28   ////
                                                         7
 1          5. California State Prison–Sacramento, Pelican Bay State Prison, New Folsom State
 2   Prison and the California Department of Corrections and Rehabilitation (see ECF No. 1 at 1-3)
 3   are DISMISSED as defendants in this action.
 4   DATED: June 5, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     8
